Fuchsberg, J.
(concurring). While, for the reasons I advanced in my dissent in People v Thomas (46 NY2d 100, 110-113), I do not depart from my conviction that section 1194 of the Vehicle and Traffic Law runs afoul of the fundamental constitutional bar against testimonial compulsion, I am now constrained to concur on authority of the majority’s holding in that case.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones and Meyer concur with Judge Wachtler; Judge Fuchs-berg concurs in a concurring memorandum.
Order affirmed.